Exhibit 10.4

 

FIRST AMENDMENT TO REMOTE RESOURCING AGREEMENT

 

This First Amendment to Remote Resourcing Agreement (this “Amendment”), dated as
of the 3rd day of September 2008, is entered into by and between Healthaxis,
Ltd., a Texas limited partnership (“Healthaxis”), and Healthcare BPO Partners,
L.P., a Texas limited partnership (“TakCo”).

 

Recitals

 

WHEREAS, Healthaxis and TakCo entered into that certain Remote Resourcing
Agreement dated as of May 13, 2005 (the “Remote Resourcing Agreement”), pursuant
to which TakCo provides remote resources to Healthaxis on the terms provided
therein;

 

WHEREAS, Healthaxis is a wholly owned subsidiary of HealthAxis Inc., a
Pennsylvania corporation (“HAXS”), and TakCo is an affiliate of Tak
Investments, Inc., a Delaware corporation (“Tak Investments”), a major
shareholder of HAXS;

 

WHEREAS, HAXS, BPO Management Services, Inc., a Delaware corporation (“BPOMS”),
and Outsourcing Merger Sub, Inc., a Delaware corporation (“Merger Sub”), are
parties to that certain Agreement and Plan of Merger dated of even date herewith
(the “Merger Agreement”), pursuant to which it is expected that BPOMS and Merger
Sub will merge, BPOMS will become a wholly-owned subsidiary of HAXS, and HAXS
will issue shares of its capital stock to the stockholders of BPOMS, all as more
particularly described in the Merger Agreement (the “Merger”);

 

WHEREAS, it is a condition to BPOMS’ execution of the Merger Agreement that
Healthaxis and TakCo enter into this Amendment; and

 

WHEREAS, subject to and in the event of the consummation of the Merger,
Healthaxis and TakCo desire to provide for the amendment and extension of the
Remote Resourcing Agreement in consideration of the anticipated benefits to be
received by HAXS and Tak Investments as a result of the consummation of the
Merger.

 

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties hereto do hereby
agree as follows:

 

1.     Amendments to Remote Resourcing Agreement.  Healthaxis and TakCo hereby
agree that, effective as of the date of consummation of the Merger, the Remote
Resourcing Agreement shall be automatically amended without any further action
by any party thereto as follows:

 

(a)           Extension of Term.  The Term (as defined in Section 2.1 of the
Remote Resourcing Agreement) is hereby amended: (i) to cover the period
beginning on the original Effective Date and continuing for a period of seven
(7) years from the effective date of consummation of the Merger; and (ii) to
delete the reference therein to Section 20.5.  The Term may be further extended
as provided in Section 3.2 of the Remote Resourcing Agreement.

 

--------------------------------------------------------------------------------


 

(b)           Volume Guarantees.  In order to terminate the existing exclusivity
provisions and substitute a limited business volume guarantee, Section 4.1(b) of
the Remote Resourcing Agreement is hereby amended to read in its entirety as
follows:

 

“(b)  Volume Guarantee.  Subject to Section 11.6 and so long as Healthaxis has
not partially terminated this Agreement under Section 20.2 hereof regarding the
applicable Services, during the Term TakCo shall be guaranteed the following
data capture business volumes:

 

(i) at least 50% of the health claims data capture volume for each customer
where the work is permitted to be performed in India and service levels can be
achieved by doing so, and

 

(ii) at least 80% of the invoice indexing and data capture work from the
Healthaxis relationship with NextProcess for those NextProcess customers who
permit the work to performed in India and service levels can be achieved by
doing so.

 

Except for the guaranteed volumes as expressly provided in clauses (i) and
(ii) above, this Agreement shall not be construed as a requirements contract,
and this Agreement shall not be interpreted to prevent Healthaxis or any of its
affiliates from obtaining from third parties, or providing for themselves or to
each other, any or all of the other services described in this Agreement. 
Without limiting the generality of the preceding sentence, it is understood and
agreed that all other services and functions (including any data center resource
services as described in Part II of Schedule B and any technical and
professional resource services as described in Part III of Schedule B) would be
optional, and Healthaxis does not guarantee that such additional functions or
services will be obtained from TakCo.”

 

(c)                                  No Required Ownership Position in HAXS.  In
order to eliminate Healthaxis’ right to terminate the Remote Resourcing
Agreement in the event Tak Investments’ ownership position in HAXS falls below
certain thresholds, Section 20.4 of the Remote Resourcing Agreement is hereby
deleted in its entirety.

 

2.     Release of Claims. For the purposes and consideration set forth herein,
and subject to and effective with the consummation of the Merger, each of TakCo
and Healthaxis hereby releases and discharges the other and its respective
affiliates, shareholders, subsidiaries, owners, directors, officers, agents,
attorneys, employees, trustees, independent contractors, successors

 

2

--------------------------------------------------------------------------------


 

and assigns of and from any and all charges, complaints, liabilities,
obligations, restrictions, debts, promises, agreements, controversies, damages,
actions, losses, expenses (including attorneys’ fees and costs), claims, rights,
demands, causes of action or suits in equity, of any and every kind or
character, in contract or tort, whether known or unknown, arising under,
relating to or in connection with the Remote Resourcing Agreement and arising
prior to the date of consummation of the Merger.

 

3.     Amendment Subject to Consummation of Merger. Notwithstanding anything
contained herein, this Amendment shall terminate and shall be null and void and
of no further legal effect upon the termination of the Merger Agreement in
accordance with its terms.

 

4.     Governing Law. This Amendment shall be governed, construed and
interpreted in accordance with the internal substantive laws of the State of
Texas, without giving effect to the principles of conflicts of law of such
jurisdiction.

 

5.     Binding Effect. This Amendment shall be binding on and inure to the
benefit of the parties and their respective successors and assigns.

 

6.     Entire Agreement. This Amendment and the Remote Resourcing Agreement
represent the entire agreement between the parties with respect to the subject
matter thereof and may not be contradicted by evidence of prior, contemporaneous
or subsequent oral agreements of the parties. There are no unwritten agreements
between the parties as to the subject matter hereof.

 

7.     Multiple Counterparts. This Amendment may be executed in any number of
counterparts, each of which for all purposes is to be deemed an original, but
all of which shall constitute, collectively, one agreement.

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
written above.

 

Healthaxis, Ltd.

 

Healthcare BPO Partners, L.P.

 

 

 

 

 

 

 

 

 

 

By:

/s/ John M. Carradine

 

By:

       /s/ Sharad K. Tak

 

John M. Carradine

 

Name:

  Sharad K. Tak

 

President

 

Title:

    President

 

September 3, 2008

 

September 3, 2008

 

 

3

--------------------------------------------------------------------------------